Citation Nr: 0831259	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-11 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1958 to 
September 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claim. 

In July 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's PTSD has resulted in occupational and social 
impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
DC 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his representative, if any) of 
any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim by an agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. 
January 30, 2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vasquez-Flores, slip op. at 5-6. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in September 2004 
informed the veteran of all three elements required by 38 
C.F.R. § 3.159(b) as stated above.  Additionally, a June 2008 
letter described the particular rating criteria used in 
evaluating PTSD and discussed what evidence was necessary 
with respect to the rating criteria.  

Regarding the duty to assist, the RO obtained the veteran's 
VA and private treatment records, and provided him with a VA 
examination and a hearing.  Although the veteran indicated in 
his August 2006 substantive appeal and during his July 2008 
hearing that his PTSD had worsened since his October 2004 VA 
examination, an additional VA examination is not required as 
VA treatment records dated through October 2006 adequately 
demonstrate the current severity of his PTSD.  The duty to 
assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Higher Rating for PTSD

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

The veteran was initially granted service connection for PTSD 
in a July 1998 rating decision and was assigned a 30 percent 
rating, effective November 20, 1997, the date his claim was 
received.  In an October 2002 rating decision, the veteran's 
disability rating was increased to 50 percent, effective July 
10, 2002.  The veteran contends that his PTSD symptoms have 
since worsened and that a rating in excess of 50 percent is 
warranted.  

The criteria for evaluating PTSD are found at 38 C.F.R. 
4.130, DC 9411 (2007).  A 50 percent evaluation is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships. GAF 
scores ranging between 51 and 60 are assigned when there are 
moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2007).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The evidence of record, including a VA examination report and 
VA treatment records, indicates that the veteran's PTSD-
related symptomatology has increased in severity such that a 
70 percent rating is warranted.  

The veteran underwent a VA psychiatric examination in October 
2004, when he reported that he had recently started the VA 
PTSD program and that his wife had recently moved out of 
their home because she was fed up with the way he acted and 
his anger, although he was never physically aggressive with 
her or their children.  He denied current suicidal or 
homicidal ideation, however, he reported suicidal ideation 
three months prior and stated that he was more likely to hurt 
someone else than himself.  
 
The veteran also reported that he was unable to love others, 
especially his children; had difficulty sleeping, 
irritability, hyper-vigilance outside the home, and daily 
startle response; felt that he might lose control with 
others, although he had no specific person in mind to harm 
and had not been physically aggressive in many years; had 
survivor guilt; felt fatigued; and had trouble making 
decisions. 
He also stated that reminders of Vietnam, such as war movies 
and the sound of helicopters, brought on nightmares, crying, 
and anger.  

The examiner noted that the veteran had no social support and 
no close family or friends as he did not get along with 
anyone.  The examiner also noted that the veteran had been 
employed by the same person since 1979; however, the veteran 
reported that it was more difficult to get along with co-
workers and supervisors since he quit drinking in 2002 and 
that he received verbal reprimands for threatening people at 
work although he had not received any formal disciplinary 
actions.  The examiner reported that the veteran was 
cooperative, alert, oriented, and neatly groomed with 
adequate hygiene; had normal speech, no psychomotor problems, 
and no delusions or hallucinations; was anhedonic and 
emotionally numb almost all of the time; was unable to feel 
close to others, had insomnia and diminished appetite with a 
15 pound weight loss in the past three months.  The examiner 
noted no intrusive thoughts, physiological reactivity, 
flashbacks, avoidance of thoughts or conversations, or 
trouble concentrating.  

The examiner diagnosed the veteran with PTSD and recurrent 
major depressive disorder with moderate severity and assigned 
him a GAF score of 45; he also reported that psychometric 
testing revealed heavy to severe PTSD symptoms.  The examiner 
stated that although the veteran's PTSD symptomatology had 
not worsened in frequency or severity since his last 
examination, it did appear that the toll on his occupational 
and social life had worsened; his inability to control his 
anger caused him to be impaired at work and his anger, 
distance from others, sleep problems, and emotional numbing 
drove his family away causing him to be completely socially 
isolated (i.e., his wife and children no longer live with him 
because there were frightened of him). 

A VA treatment report from August 2004 reveals that the 
veteran's PTSD was manifested by intrusive memories, 
nightmares, occasional flashbacks of times in the war zone, 
loss of interest in activities, social isolation and 
distrust, emotional numbing, sleep disturbance, difficulty 
concentrating, low thresholds to irritability and anger, 
exaggerated startle response, hyper-vigilance, prominent 
anxiety verging on panic, and depressive symptoms.  The 
doctor also noted that contributing factors included limited 
psychological insight and interpersonal conflicts at work.  

VA treatment records from August 2004 reveal complaints of 
anger, nightmares, and anxiety.  The veteran reported that he 
had been in treatment for PTSD before and had a great 
response to Prozac, although he quit taking it after 9/11 
because he wanted "to be prepared" and felt that Prozac 
made him less alert.  The veteran denied a history of suicide 
attempts, although he reported thinking that he might be 
better off dead or it might have been better if he had not 
survived Vietnam, but that he would not take his life out of 
concern for his children.  The veteran acknowledged a history 
of physical violence, including domestic abuse, with the most 
recent occurrence in 1988.  He reported that he had increased 
anger and rage, feared that he would loose control at times, 
and had shouting matches at work.  The doctor noted that the 
veteran worked at the post office and was married.  The 
doctor also reported that the veteran had normal speech, good 
rapport, and no psychomotor agitation or retardation.  

Follow-up treatment later that month indicates that he was a 
little less irritable and anxious; was having significant 
difficulty sleeping, including awaking to nightmares; felt 
spaced out and had trouble with short-term  memory  He stated 
that he was happy not to feel "like a zombie," as he had 
when he took Prozac before.  The veteran reported no suicidal 
or aggressive ideation, intent, plan, or behavior, and no 
alcohol or drug use.  The doctor noted that the veteran was 
appropriately dressed with good hygiene, had mild psychomotor 
agitation but no psychomotor retardation, was cooperative, 
had normal speech, seemed less edgy, was slightly irritable, 
had no obsessions or compulsions, had no subjective reports 
or objective behaviors suggestive of active hallucinations, 
did not seem dissociated, had good insight and judgment, and 
was fully oriented.  The doctor diagnosed him with chronic 
PTSD, ruled out dysthymia, and assigned him a GAF score of 
50-55.

In November 2004, the veteran reported that he cried 
sometimes for no reason and got angry at times.  The doctor 
reported that the veteran was euthymic and jocular at times, 
had no suicidal ideation, no obsessions or compulsions, and 
no active hallucinations or dissociation; he also had a 
logical and goal-directed thought process, good insight and 
judgment, and was fully oriented.  The doctor diagnosed him 
with chronic PTSD, ruled out dysthmia, and assigned him a GAF 
score of 50.  

During medication management in March 2005, the veteran 
reported that he had been drinking again, but denied drug use 
and suicidal/homicidal ideation.  The doctor noted that the 
veteran had good hygiene, no psychomotor agitation or 
retardation, no delusions or hallucinations, good rapport, 
normal speech, and linear and goal-directed thought 
processes; he was angry in mood and affect and reported 
problems with memory and concentration.  The doctor diagnosed 
the veteran with chronic PTSD and active alcohol dependence 
and assigned him a GAF score of 50.  A note later that month 
indicates that the veteran was discontinued in the PTSD 
program due to his alcoholism and was instead referred to 
substance abuse treatment.  

Private treatment records from Holmes K. Harrison, B.C.S.W., 
A.C.S.W., dated in September 2005 to November 2005, indicate 
that the veteran was treated for PTSD symptoms of difficulty 
sleeping, nightmares, poor concentration, feeling 
overwhelmed, having a decreased appetite, and feeling 
excessive anger, worry, frustration, and anxiety.  Initially, 
Dr. Harrison diagnosed the veteran with PTSD and recommended 
medical leave from work.  These records indicate that the 
veteran showed improvement during treatment, and a November 
2005 note from Dr. Harrison indicates that, although the 
veteran was having problems related to hurricane Katrina, his 
condition had improved and he was ready to return to work.  

In December 2005, a VA doctor noted that the veteran was 
depressed, avoidant, and hyper-aroused.  The veteran reported 
that he had quit drinking since he was evacuated for the 
storm, but that his wife was still away.  The doctor 
diagnosed the veteran with PTSD and alcohol dependence, 
currently in remission, and assigned him a GAF score of 50, 
noting that his highest GAF in the past year was 55.   
In March 2006, the veteran reported feeling depressed, having 
difficulty dealing with anger, and having insomnia.  The 
veteran reported that he had recently gotten angry towards a 
furniture sales person and police officer, but was clearly 
aware of the consequences if he acted on his anger in a 
violent way.  The doctor noted that the veteran was capable 
of continuing work at the post office.  He reported that the 
veteran was cooperative, had loud speech, was somewhat angry 
while talking about his loss due to the storm, and had no 
suicidal/homicidal ideation or paranoia.  

In April 2006, the veteran complained that he was not 
sleeping well, but felt slowed down and calm due to his 
medications.  He reported that he had stopped using alcohol 
and denied drug use.  He stated that his mood was often down, 
but denied suicidal ideation or plans.  He also stated that 
he wanted his children to be happy.  He reported that 
although he got angry at times, he was not violent.  The 
doctor noted that the veteran was divorced for the third 
time, had 4 children and grandchildren, and was currently 
working for the post office as a letter carrier.  The doctor 
reported that the veteran had appropriate attire, good 
grooming, a cooperative attitude, no psychomotor agitation or 
retardation, normal speech, goal directed thought processes, 
and poor to fair insight and judgment.  The doctor diagnosed 
the veteran with a history of PTSD and history of alcohol 
dependence, and assigned him a GAF score of 50.  

Later that month, the veteran reported that his PTSD symptoms 
had become progressively worse over the past several years, 
specifically since he quit drinking again in 2002.  The 
veteran denied suicidal or aggressive ideation, plans, or 
behavior, as well as any history of suicide attempts.   He 
did report having a physical violence incident at a furniture 
store, for which he was almost put in jail.  The veteran 
indicated that he was currently living in a FEMA trailer and 
was separated from his wife and children.  He stated that he 
was still working at the post office, but got into frequent 
conflicts with his supervisor.  The doctor noted that the 
veteran had good hygiene, no psychomotor agitation or 
retardation, good rapport, normal speech, a full range of 
emotions, future-oriented thinking, goal directed and linear 
thought processes, no hallucinations, delusions, or 
dissociation.  The veteran reported that he had problems with 
memory and concentration, but stated that it could have been 
from drinking too much.  The doctor diagnosed him with 
chronic PTSD.

In May 2006, the veteran stated that, on his medication, he 
was calmer, slower to react to provocation, and was not as 
angry as he used to be; he denied any recent violence.  He 
reported that his mood had been alright, but he had been down 
sometimes in the evening when he was alone.  He also reported 
that he was only getting four hours of sleep a night.  
Finally, he reported that he had seen his son over the 
weekend and was happy about that.  The doctor noted that the 
veteran had appropriate attire, good grooming, a cooperative 
attitude, no psychomotor agitation or retardation, normal 
speech, and goal-directed thought processes, but a 
constricted affect and poor to fair insight and judgment.  
The doctor diagnosed the veteran with a history of PTSD and a 
history of alcohol dependence, and assigned him a GAF score 
of 50.   

In August 2006, the veteran reported that he had been anxious 
lately as he had run out of his medication, which he had been 
doing well on.  The veteran stated that he was still working 
full time.  The doctor noted that the veteran had appropriate 
attire, good grooming, a cooperative attitude, no psychomotor 
agitation or retardation, normal speech, goal-directed 
thought processes, and a constricted affect; the veteran 
reported that his mood had not been good lately.  The doctor 
diagnosed the veteran with a history of PTSD and a history of 
alcohol dependence, and assigned him a GAF score of 50.  A 
note from August 2006 indicates that the veteran was 
receiving VA treatment for depression.  

During his July 2008 hearing, the veteran reported that he 
had been working for the post office since separation from 
the military; currently had no friends and did not get along 
with his neighbors; was separated from his wife and children, 
who were afraid of him; had been married three times; only 
slept two to four hours a night; does not trust people; 
thought people were setting him up; was drinking again; did 
not have any hobbies; did not like to be around people; told 
his boss, who had breast cancer, that he hoped "Yahweh" 
would kill her; and had homicidal thoughts, such as killing 
the entire family of a man that accused his son of shooting a 
gun, killing all of his co-workers, and killing his 
psychiatrist.  

After considering all the evidence of record, the Board finds 
that the overall disability picture for the veteran's PTSD 
more closely approximates a 70 percent rating.  Psychometric 
testing at his October 2004 examination revealed heavy to 
severe PTSD symptoms and he has consistently been assigned 
GAF scores of 45 to 55 on his VA examination and during 
treatment, indicative of moderate to serious impairment in 
most areas, including work, family relations, judgment, 
thinking, and mood.  

The veteran is severely occupationally impaired, having 
frequent altercations with his supervisors and co-workers, 
including telling a supervisor that he hoped she died, 
reporting a desire to kill all of his co-workers, and getting 
into yelling matches at work.  While he has maintained his 
job for many years, he has received verbal reprimands for his 
behavior and the October 2004 examiner reported that the toll 
of his symptoms on his occupational life had worsened; 
specifically, his inability to control his anger caused him 
to be impaired at work.  

The veteran is also severely socially impaired, having no 
friends, not getting along with his neighbors, having no 
relationship with his relatives, no social network, two 
failed marriages, and a recent separation from his third wife 
and children, who were frightened by him; he also has a 
history of domestic abuse.  The veteran has a history of 
impulse control problems, including constant irritability and 
frustration, frequent confrontation at work, and angry 
outbursts with others, which have required interference by 
the police.  Although the veteran has not had suicidal 
ideation, plans, or intent, he has reported homicidal 
ideation on several occasions, including during his July 2008 
hearing.  The veteran also demonstrated signs of increasing 
paranoia, thinking that people are plotting against him and 
wanting to be alert after the 9/11 attacks.  He has lost 
interest in hobbies, does not like to be around people, has 
had rapid weight loss due to loss of appetite, has frequent 
nightmares and is unable to sleep, and has lapsed in and out 
of alcohol dependence.  He has also been reported to have 
poor to fair insight and judgment, difficulty concentrating, 
and some problems with memory.  In short, the veteran has 
social and occupational impairment, with deficiencies in most 
areas, thereby warranting a 70 percent rating for PTSD.  

Although a 70 percent rating is warranted, the veteran's 
total disability picture does not rise to the severity 
required for a 100 percent rating.  The record is devoid of 
evidence that the veteran is unable to perform significant 
activities of daily living, such as maintaining his personal 
hygiene.  To the contrary, he was reported to be well groomed 
and appropriately dressed at all VA treatment and VA 
examinations. Despite difficulties at work, he has maintained 
his position at the post office and worked full time since 
1979.  Although the veteran has reported some decreased 
short-term memory, there is no evidence that he could not 
recall his own name or occupation or his family member's 
names.  The veteran has never been reported to have 
delusions, hallucinations, or periods of dissociation and he 
was consistently noted to be oriented to time, person, place, 
and situation during all VA treatment and his VA examination.  
The veteran has also consistently been reported to have no 
current suicidal ideation, and although he has a history of 
aggression and some homicidal ideation, he has also reported 
that the medications assist with controlling his anger and 
since 2006, he has reported that he is not as angry as he 
used to be and recognizes the consequences of becoming 
violent.  Although separated from his wife and children, the 
veteran has reported that he wants his children to be happy 
and that he was happy to spend time with his son.  The 
veteran is also capable of communicating with others, as 
evidenced by his good rapport during all VA treatment and his 
lack of psychomotor agitation or retardation.   Finally, the 
veteran was reported to have goal-directed thought processes 
during all VA treatment.   

Accordingly, considering all the evidence of record, the 
veteran's total disability picture most closely approximates 
the criteria for a 70 percent disability rating; however, 
because he does not demonstrate total occupational and social 
impairment, a 100 percent rating is not warranted.  
Therefore, an increased rating of 70 percent, and not higher, 
for PTSD is granted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 


course of the period on appeal and as such staged ratings are 
not warranted.  


ORDER

A 70 percent evaluation, and not higher, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


